Citation Nr: 0530615	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine, currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 1949 
and from July 1949 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, granting a 20 percent evaluation 
for the service-connected lumbar spine disorder, and denying 
entitlement to service connection for residuals of left and 
right knee injuries.

The veteran's case has been advanced on the Board's docket 
based on the appellant's advanced age.

In December 2003, the Board remanded this case for additional 
development.  In part, the Board determined that the RO 
incorrectly adjudicated the left and right knee issues as 
service connection claims.  These issues were in fact, claims 
to reopen previously denied claims of entitlement to service 
connection for left and right knee disorders.  

By rating action in July 2005, the Huntington, West Virginia 
RO found clear and unmistakable error (CUE) in the January 
2002 rating action.  The RO determined that in granting a 20 
percent rating for the back disorder VA failed to add an 
additional 10 percent for the residuals of a compression 
fracture (protected rating).  The rating was corrected to 
reflect a 30 percent evaluation for lumbar degenerative disc 
disease from February 2001.

The issues of entitlement to service connection for right and 
a left knee injuries are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected lumbar degenerative disc 
disease includes evidence of an old compression fracture.

2.  The veteran's service connected lumbar degenerative disc 
disease is not manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the prior twelve months; by forward flexion of the 
thoracolumbar spine 30 degrees or less; by evidence of a 
severe limitation of lumbar motion, or by evidence of a 
severe intervertebral disc syndrome with recurring attacks 
but intermittent relief.

3.  By a decision dated in December 1994, the RO denied 
service connection for right and left knee disorders.  

3.  Evidence added to the record since the December 1994 
rating decision includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
lumbar degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5285, 5292, 5293, 
5295 (2002); 38 C.F.R. §§ 4.1, 4.71a, DCs 5235, 5243 (2005).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
right knee injury is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
left knee injury is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a letter dated 
in May 2004, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Lumbar Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).   Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

It is the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

While this appeal was pending the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.71a, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

The timing of this change requires the Board to first 
consider the claims under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether a rating higher than the previous rating is 
warranted.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

Old Regulations.  Under 38 C.F.R. § 4.71a, Under DC 5010 
(2002), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, DC 5003 (2002), 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under 38 C.F.R. § 4.71a, DC 5289 (2002), unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis warranted a 40 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5292 (2002), a severe limitation 
of lumbar motion warranted a 40 percent evaluation. 

Under 38 C.F.R. § 4.71a, DC 5285 (2002), residuals of a 
vertebral fracture without spinal cord involvement, abnormal 
mobility requiring a neck brace (jury mast) warranted a 60 
percent rating.  In other cases, the rating was to be in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable vertebral body deformity. 

Under 38 C.F.R. § 4.71a, DC 5293 (2002), a 20 percent 
evaluation required evidence of a moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation required severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5295 (2002), a 20 percent 
evaluation required muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent evaluation required severe listing of 
the whole spine to opposite side, positive Goldwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

New Regulations.  As noted above, 38 C.F.R. § 4.71a, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under the new formula a 20 percent evaluation is assigned 
where there are incapacitating episodes due to an 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent rating is warranted where there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  38 C.F.R. § 4.71a (2005).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Further, under the new spinal regulations, now found at 
38 C.F.R. § 4.71a, DC 5235 to DC 5243 (2005), the Board is 
directed to consider a general rating formula for diseases 
and injuries of the spine.  That formula provides that with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is 30 degrees or less.  When forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
when muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is in order.

The notes to the general rating formula for diseases and 
injuries of the spine provide that VA is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Further, for VA 
compensation purposes, normal forward flexion  of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated above. 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.

Background.   

The veteran was a paratrooper and he injured his back in 
service suffering lumbar compression fracture injuries.  

In March 1953, service connection was granted for residuals 
of a compression fracture injury to L-1.  A 10 percent 
evaluation was assigned.  As this rating has been in effect 
for over 20 years, it is protected from being reduced.  38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2005).

In January 2001, the veteran filed a claim for an increase in 
his lumbar back disorder.   

At a March 2001 VA examination, the veteran reported 
sustaining multiple fractures of the spine in service.  He 
also reported suffering a left sided stroke (cerebrovascular 
accident) (CVA) in 1999.  The examiner noted that the veteran 
had marked difficulty walking and used a cane mostly due to 
neurological deficit with left side weakness.  He did not use 
crutches, braces, or special shoes.  He reported his lumbar 
pain as 4-5/10.  He was unable to climb steps or lift legs 
easily.  Range of motion studies showed flexion to 50 
degrees, as well as extension and bilateral side bending to 
30 degrees.  The spine and lumbar musculature were described 
as intact.  While the veteran dragged both feet, the examiner 
did not link this finding to an intervertebral disc syndrome. 

By rating action in January 2002 the description of the 
lumbar disorder was amended to lumbar degenerative disk 
disease, and a 20 percent rating was assigned under 38 C.F.R. 
§ 4.71a, DCs 5003, 5293.

At a May 2003 VA examination the veteran reported incurring 
lumbar fractures as a result of parachute jumps in-service.  
Since then he reportedly suffered from daily brief minor pain 
with infrequent exacerbations every 4-5 days.  The flare-ups 
were serious enough to make him sit and rest which results in 
resolution of the pain in a few minutes to an hour.  The pain 
was usually located in the lower left quadrant occasionally 
radiating to the coccyx.  He denied radiation, paresthesias, 
or weakness in either leg except for some mild ankle weakness 
since he had a stroke with left side weakness about four 
years ago.  He walked with a cane due to the stroke and 
associated weakness.  He could only walk several yards at a 
time before needing to rest.  Prior to the stroke he was 
employed as a cab driver, dispatcher, and summons server.  He 
has not worked for four years due to difficulty getting in 
and out of cars.  

Physical examination revealed lumbar flexion to 60 degrees; 
extension to 10 degrees; lateral flexion to 15 degrees right 
and 20 degrees left.  The examiner noted no muscle spasm, or 
abnormal curvature of the spine.  Deep tendon reflexes and 
ankle and toe stretch were normal.  Straight leg lifts 
consistently produced no knee pain with elevation of the legs 
above 60 degrees.  X-rays revealed mild anterior spondylosis.  
There was disk space narrowing and vacuum phenomena at L3-4.  
There was no subluxation or acute fracture.  The diagnosis 
was status post lumbar spine fracture by history with no 
related symptoms of radiculopathy.  

In December 2003, the Board remanded this case for additional 
development, including a new VA examination to consider the 
new rating criteria for spinal disabilities.

At a November 2004 VA examination, the veteran reported pain 
on and off for many years.  He reported having mild pain 
daily with severe pain about once a week for which he took 
aspirin and other medications.  However, even during periods 
of severe pain he was able to accomplish all of his daily 
activities.  He quit working about three or four years ago 
due to a combination of back and stroke complications 
including some left side weakness and poor balance.  He used 
a cane for ambulation but preferred a wheelchair. 

The veteran got out of his wheelchair and onto the examining 
table with only minimal assistance.  There was no muscle 
spasm, abnormal curvature of the spine, guarding, apparent 
scoliosis, kyphosis, exaggerated lordosis, or tenderness on 
palpation of the upper lumbar region.  The veteran denied 
radiation, parasthesias, or weakness other than left sided 
weakness residuals of his stroke.  Lumbar motion studies 
showed flexion to 75 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees right and 15 degrees left, and 
rotation to 30 degrees.  Deep tendon reflexes were normal, as 
were sensory responses.  The veteran denied symptoms which 
would have suggested an intervertebral disc syndrome with 
radiculopathy.  He had limitation of motion partially due to 
pain but mostly due to balance issues secondary to his 
stroke.  The diagnosis was mild spondylosis with disk space 
narrowing at L3-4, but no symptoms suggestive of lumbar 
radiculopathy.  

As noted above in July 2005, the RO increased the rating for 
the lumbar back disorder from 20 to 30 percent in light of 
the prior 1953 grant of service connection for a compression 
fracture at L1.  

The file contains extensive treatment VAMC treatment record 
for several disabilities including the lumbar spine.  There 
does not appear to be any additional outstanding treatment 
records for the lumbar spine which have not been obtained.

Analysis.   In this case, there is no evidence to show that 
the criteria for an increased rating have been met under 
either the old or the new criteria.  In this regard, at no 
time prior to September 23, 2002, was objective evidence of a 
severe intervertebral disc syndrome demonstrated.  Moreover, 
prior to September 26, 2003, at no time was a severe 
limitation of lumbar motion due to service connected 
pathology objectively shown.  Rather, lumbar motion studies 
showed flexion to 50 degrees, and extension and bilateral 
side bending to 30 degrees.  The lumbar musculature was 
described as intact, and while the veteran dragged both feet, 
the examiner did not link this finding to an intervertebral 
disc syndrome.  As such, the preponderance of the evidence is 
against an increased evaluation for the appellant's lumbar 
disorder under both the old rating criteria for an 
intervertebral disc syndrome, and the old rating criteria 
governing ratings based on a limitation of lumbar motion. 

Likewise, since the introduction of the new regulations, the 
preponderance of the clinical evidence is against an 
increased evaluation.  In this respect, the November 2004 VA 
examination report shows lumbar forward flexion to 75 
degrees, extension to 10 degrees, lateral flexion to 
10 degrees right and 15 degrees left, and rotation to 30 
degrees.   X-rays revealed mild spondylosis with disk space 
narrowing at L3-4, but no symptoms suggestive of lumbar 
radiculopathy.  

In regard to the general rating formula for diseases and 
injuries to the spine the veteran does not exhibit lumbar 
ankylosis, rather he showed forward flexion to 60 degrees in 
the May 2003 VA examination and 75 degrees in November 2004.  
There is no evidence of an intervertebral disc syndrome 
manifested by incapacitating episodes as that term is defined 
by regulation.  Accordingly, in light of all of the 
foregoing, the preponderance of the evidence is against 
finding entitlement to an increased rating under the new 
criteria as well. 38 C.F.R. § 4.71a, DC's 5237, 5242, 5243.  

In making this decision the Board acknowledges that the 
veteran is entitled to the protected 10 percent disability 
rating associated with residuals of a compression fracture, 
L-1.  38 C.F.R. § 3.951 (2005).

With respect to neurological symptoms, the Board notes that 
the March 2004 VA examination did not reveal decreased 
sensation, and treatment records do not note neurological 
symptomatology.  The veteran's lumbar spine disorder thereby 
warrants no more than the current 30 percent disability 
rating.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  While the evidence 
shows a limitation of lumbar motion, as well as pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 30 percent.  In particular, 
the Board notes the lack of objective evidence of such 
findings as loss of strength, loss of coordination, or muscle 
atrophy due to service connected pathology.  The veteran 
walks erect with the aid of a cane.  There was no muscle 
spasm, abnormal curvature of the spine, guarding, apparent 
scoliosis, kyphosis or exaggerated lordosis, or tenderness on 
palpation of the upper lumbar region.  While he had some 
limitation of motion, this was observed by the examiner to be 
mostly due to balance issues secondary to his stroke.  In 
summary, when lumbar motion is considered with evidence 
showing functional loss, to include the findings pertaining 
to neurological deficits and muscle strength, there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 30 
percent when compared to either the old or the new rating 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 
5292, 5293.  

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's service-connected low back 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  In the opinion of the 
Board, the veteran's lumbar disorders do not interfere 
markedly with employment.  The disorder has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  His difficulties stem primarily from residuals of 
a nonservice connected stroke rather than service connected 
lumbar pathology.  Therefore, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairments resulting from the veteran's lumbar disorder 
do not warrant an increased rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  New and material evidence.  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

In light of the veteran's February 2001 claim, in this case, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2001).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The Court has held that the credibility of evidence 
must be presumed for the purpose of deciding whether it is 
new and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service medical records are entirely silent as to any 
complaints or treatment of knee injuries.  

In June 1994, the veteran filed a claim for service 
connection for bilateral knee injuries.  The RO denied the 
veteran's claim by a rating decision of December 1994.  In 
making that decision, the RO noted that the veteran had 
failed to submit evidence in support of his claim which had 
been requested by the RO.  This included treatment records 
from Carmen Gioia, M.D.  The veteran was informed of the 
denial in a December 1994 letter as well as his appeal 
rights.  The veteran did not appeal.  Thus, the December 1994 
decision is final and it is the last final disallowance of 
the claim for service connection for a bilateral knee 
disorder on any basis.  Evans.

In February 2001, the veteran attempted to reopen the claims 
for service connection for right and left knee injuries.   By 
rating action in January 2002 the RO denied service 
connection for right knee and left knee disabilities on the 
merits.    

As noted previously, in December 2003, the Board remanded 
this case for additional development in light of the December 
1994 rating decision.  The Board directed that pertinent 
private medical treatment records be secured, including those 
records pertaining to a February 2000 left total knee 
replacement performed by a private physician in Hilton Head, 
South Carolina; as well as any other pertinent treatment 
records for his knees from 1952 to the present.  

In November 2004, the veteran submitted an August 2004 letter 
from Paul A. Slota, M.D., who noted the veteran's past 
history of degenerative joint disease, and severe 
osteoarthritis of the lumbar spine and knees.  He opined that 
the veteran:
 
[S]ustained injuries to the spine and 
both knees while on active duty as a 
paratrooper in the 82nd Airborne Division 
and then as a member of the 508th 
Parachute Infantry Regiment.  He has 
developed a condition of post traumatic 
osteoarthritis, which has slowly and 
progressively worsened until the present 
time.  His condition will likely continue 
to worsen.  His mobility and functional 
capacity have been severely limited by 
his osteoarthritis in the spine and 
knees, in particular, his degenerative 
spine disease which is present based on 
previous injuries obtained while in the 
service in 1949 and 1952.  My review of 
his medical history indicates that he has 
spent considerable time throughout his 
young adult life in hospitals, 
particularly in Fort Bragg, North 
Carolina, Oliver General Hospital in 
Augusta, and Fort Benning Hospital in 
Georgia.

In an SSOC dated in July 2005, the RO noted that although the 
medical opinion from Dr. Slota was new it was not material 
evidence because it did not establish a link between the 
veteran's current condition and his period of service.    

Analysis.   In December 1994, the RO held that the veteran 
had failed to submit evidence in support of his claim which 
had been requested by the RO.  The veteran did not appeal.  
Thus, the December 1994 decision is final and is the last 
final disallowance of the claim for service connection.  38 
U.S.C.A. § 7105 (West 2002).

The Board finds that the evidence added to the claims file 
since the December 1994 rating decision, including Dr. 
Slota's August 2004 opinion, constitutes new evidence which 
bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence offers a more complete picture of the injuries 
the veteran sustained in service.  In addition, it offers a 
medical nexus opinion linking his bilateral knee injuries to 
service.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus.  As this evidence was not of record at the time of 
the last final decision, it is "new and material" and the 
claim must be reopened.




ORDER

Entitlement to an increased rating for lumbar degenerative 
disc disease is denied.

The claims of entitlement to service connection for residuals 
of right and left knee injuries are reopened.


REMAND

Having reopened the claims of entitlement to service 
connection for residuals of left and right knee injuries, the 
veteran indicated that he has received private medical 
treatment for his knees including a left total knee 
replacement in February 2000.  Records relating to such 
medical care are not now of record.  Dr. Slota has offered a 
nexus medical opinion linking the bilateral knee injuries to 
service, but his medical records are not associated with the 
claims file.  Any pertinent evidence associated with the 
veteran's disability claim must be obtained to assist him in 
supporting his claims. 

The Board notes that Dr. Slota's opinion does not address the 
lengthy time period in which no treatment for the knee pain 
was reflected in the medical records nor does the opinion 
address the documented lack of medical treatment.   As such, 
the Board finds that a VA examination is required.  
Therefore, these matters must be remanded for further 
development.

Accordingly, this matter is REMANDED for the following:

1.  The RO should ask the veteran whether 
there exists any VA or private medical 
records related to treatment for his left 
and right knee disorders, including the 
left knee replacement in February 2000, 
not previously identified, and not 
currently in the claims folder. If so, 
obtain and associate them with the claims 
folder.

2. The RO should obtain copies of all 
treatment/clinical notes and records from 
Paul A. Slota, 25 Hospital Center 
Boulevard, Suite 305, Hilton Head Island, 
29926.  This must include the medical 
evidence he reviewed in preparing his 
August 2004 medical opinion.  If records 
sought are not obtained, the veteran 
should be notified of the records that 
were not obtained, provided information 
as to the efforts taken to obtain them, 
and describe any further action to be 
taken.

3. Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by an orthopedist 
to determine the etiology of his knee 
disorders.  The claims folder must be 
made available to the examiner for 
review.  The examiner should elicit from 
the veteran his account of the history of 
his knee injuries, to include the 
reported in-service traumas. The examiner 
should identify all relevant pathology 
which is present and describe the 
etiology of any identified pathology.  
After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion whether it is at least 
as likely as not, i.e., is there a 50/50 
chance, that any diagnosed knee disorder 
is related to the veteran's military 
service. The examiner should address any 
intercurrent or nonservice-related 
causes, if any, such as age and 
congenital defects, and opine 
specifically, to the extent possible, on 
the extent to whether the knee disorders 
are attributable solely to injuries 
incurred during active service.  The 
basis for the opinion should be included 
in the report.

The examiner should identify the 
information on which any opinion is 
offered. The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.

4. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


